           Case 1:18-cr-00657-ALC Document 137 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    4/27/2020


---------------------------------------------
    UNITED STATES


           vs.                                               18     Cr.   657      ( ALC     )


Mykel Mays                                                      Order



To: U.S. Marshals Office




                  It is hereby ordered :


         That the Defendant, Mykel Mays                       , Reg # 86136-054


having been sentenced in the above case to a term of Time Served; The U.S. Marshals are to


release the defendant unless any pending warrants, detainers or other issues are encountered.




                                                           United States District Judge


                                                             4/27/20
                                                                     Date
